Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Election/Restrictions
Applicant’s election without traverse of species B in the reply filed on 1-4-21 is acknowledged.  Accordingly, the unelected species should be cancelled in all of the independent and dependent claims in order to expedite the prosecution of the case in the event the application becomes in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17, 20, 22, 23, 26  27, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 9777111 col. 3 lines 56-67, col. 9, lines 14-36, Examples 1-3, and  claims 1, 9, 10, 13, 15, 23-25 in view of USP 4294652  or US Pub 20070164462  or USP 3928300. 
Applicants’ claim 17 is directed to “a process for melt-state polymerization of polyesters or co-polyesters, comprising:”
The reference USP 9777111 discloses a melt state polymerization of polyester….
Applicants step a)  is directed to “a melting polyester or co-polyester pellets to form a feed resin;”
Note that the reference states wherein polyester pellets are melted to form a resin.
Applicants step c)  is directed to “pelletizing the devolatilized resin”.
The reference discloses the polyester polymer can be produced by melt polymerization to a molecular weight suitable for container applications, for example, with an intrinsic viscosity greater than 0.65 dL/g, then formed into particles, such as pellets and crystallized.
The reference does not disclose  the step of “b)    flowing the feed resin vertically downward in the form of thin films, filaments, or ribbons to increase the surface area and provide a devolatilized resin;”
the polyesters can also undergo the removal of most of the residual acetaldehyde and in col. 9, lines 14-36, the reference ‘111 states that the melt phase polymerization can be followed by process steps such as the removal of acetaldehyde. Thus, one of ordinary skill in the art desiring to remove acetaldehyde would use another step or apparatus for performing such. 
  Although, the reference does not disclose a description of the particular apparatus such as vertical etc. for the removal of acetaldehyde it does state that a number of processes well-known in the art by be used. See col. 3 lines 56-67 and col. 9 lines 26-35, “The polyesters of the invention can be made by a number of processes well known in the art. For example, the polyesters can be produced by melt phase polymerization. … Melt phase polymerization can be followed by process steps comprising, in no particular order.. pellets,  crystallization, and optionally removal of most of the residual acetaldehyde.”
Thus, given the information disclosed in the reference, one of ordinary skill would be motivated to seek out various apparatus and process steps that would be able to removal the residual acetaldehyde and combine the procedure with that of the present prior art ‘111. 
Such process steps and apparatus are found in each the following secondary references: 
With regard to adjusting the resin to increase the surface area, note USP 3928300 discloses a down-flow falling strand devolatilizer is disclosed wherein the apertures increase the surface area of the mixture, thereby facilitating the removal of volatile components. Note applicants claim 20 regarding extruding the feed resin into a falling strand devolatilizer/finisher. 
USP 4294652 discloses an improved falling strand devolatilizer apparatus having a plurality of stages for devolatilization providing polymers with lower residual monomer and/or volatile contents [such as acetaldehyde]. The novel apparatus utilizes a final flash tank having two flash compartments that share a common heating and vacuum system wherein a recycle line transfers polymer melt from the first compartment to the second compartment for additional devolatilization.
See also US Pub 20070164462, Example 1 Final Polycondensation Tower for High-Viscous Polymer. 
USP 3928300 discloses a process for devolatilizing polystyrene by subjecting it to a down flow "falling strand devolatilizer. 
Thus, since the primary reference USP 9777111 discloses that one of ordinary skill in the art may select from several process apparatus which may be used to accomplish the function, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use either of the devolatilizer above in order to produce the final product of a pelletized devolatized resin. The motivation to sue a 
With regard to applicants claim 22 and 26, note col. 10 lines 45-49 note that present invention also provides a composition comprising the polyester of the invention and one or more additives. Additives can be added to the melt phase or to the polyester to enhance its performance properties.
Note also col. 7 line 62 to col. 8 line 3, the reference discloses suitable methods include reducing the mole ratio of diacid or diester relative to ethylene glycol in the esterification or transesterification reaction; reducing the temperature of the esterification or transesterification reaction, addition of DEG-suppressing additives, including tetra-alkyl ammonium salts and the like; and reduction of the DEG content of the ethylene glycol that is recycled back to the esterification or transesterification reaction.
The polyesters of ‘111 can be used to manufacture containers (e.g., bottles), sheets, films, trays, rods, tubes, lids, filaments and fibers and other packaging items. In one embodiment, the polyester polymers of the invention are used to make uncarbonated water containers. 
With regard to claims 23, 27, 28, note Examples 1-3, claims 1, 9, 10, 13, 15, 23-25 of USP 9777111.
     Thus the reference USP 9777111 discloses the same invention as that which is claimed by applicants except for the particular additives as claimed in applicants claims.  It would have been obvious to one having ordinary skill in the art at the time the employ particular  additives as known in the  art since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claims 18, 19, 21, 24, 25, 29-33, 34-36, are objected to because of the following informalities:  The claims are objected to for depending upon rejected claim 17 and would be allowable if rewritten in independent form pending a further search.  Note also that claims 34-36 contain the nonelected species therein. Appropriate correction is required.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/Terressa Boykin/           Primary Examiner, Art Unit 1765